

114 HRES 900 IH: Providing for the consideration of the resolution (H. Res. 769) terminating a Select Investigative Panel of the Committee on Energy and Commerce.
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 900IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Ms. Schakowsky submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONProviding for the consideration of the resolution (H. Res. 769) terminating a Select Investigative
			 Panel of the Committee on Energy and Commerce.
	
 That immediately upon adoption of this resolution the House shall consider without intervention of any point of order the resolution (H. Res. 769) terminating a Select Investigative Panel of the Committee on Energy and Commerce. The resolution shall be considered as read. The previous question shall be considered as ordered on the resolution to adoption without intervening motion or demand for division of the question except one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Rules.
 2.Clause 1(c) of rule XIX shall not apply to the consideration of H. Res. 769. 